DETAILED ACTION
This is on the merits of Application No. 17/548705, filed on 12/13/2021. Claims 1-10 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/13/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 states “wherein at least one of the predetermined…” and should state --wherein the at least one of the predeterimined--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “until the first of a state is reached indicative of the clutch actuator being functional and a maximum run out state is reached indicative of a faulty clutch actuator.” It is unclear how exactly to interpret this limitation. As written, the “states” are grouped together without an alternative listed, therefore, at first read, both conditions would have to occur with no alternative given. However, both conditions cannot occur at the same time and the applicant appears to mean these two “states” are in the alternative. It is suggested applicant state --until a state is reached indicative of the clutch actuator being functional or a maximum run out state is reached indicative of a faulty clutch actuator--. Or applicant could list out the states:
--until the first of:
a state is reached indicative of the clutch actuator being functional, and
a maximum run out state is reached indicative of a faulty clutch actuator.-- Or something to this effect to help avoid any confusion when reading the claim.

Claim 2 states “at least one of: identifying if a leaking condition is fulfilled which is indicative of an unallowable positional change and/or an unallowable pressure drop over time of the clutch actuator when the clutch actuator is pressurized by the pressurized fluid, and identifying if the clutch actuator does not reach the disengaged or engaged state 20when the clutch actuator is pressurized by the pressurized fluid.” It is unclear how to interpret this limitation. Because each claim can only be drawn to one invention, alternative options must be listed as “at least one of X and Y.”  As stated now, within the first alternative option there is a second alternative option, making it unclear what is required by the claim.
Claims 3-10 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2019/0186564 to Ruchardt et al.
Ruchardt discloses:
(Claim 1) A method for automatically warming up a clutch actuator (1) for a clutch of a transmission in a vehicle (par. [0003]), wherein the clutch actuator is operable by use of pressurized fluid and configured to actuate the clutch between an engaged and a disengaged state (par. [0003]), the method comprising: identifying if a temperature is below a predetermined temperature value and if the clutch actuator is leaking; and in response to identifying that the temperature is below the predetermined temperature value and that the clutch actuator is leaking, repeatedly pressurizing the clutch actuator by use of the pressurized fluid until the first of a state is reached indicative of the clutch actuator being functional and a maximum run out state is reached indicative of a faulty clutch actuator (Par. [0016]-[0023], [0030]-[0035], claims 8 and 11-12, when temperature is below a glass transition temperature (predetermined temperature value at which the seals leak), clutch is repeatedly pressurized using pulse frequency until temperature is at an operating range (actuator being functional)).
(Claim 2) wherein identifying if the clutch actuator is 15leaking comprises at least one of: identifying if a leaking condition is fulfilled which is indicative of an unallowable positional change and/or an unallowable pressure drop over time of the clutch actuator when the clutch actuator is pressurized by the pressurized fluid, and identifying if the clutch actuator does not reach the disengaged or engaged state 20when the clutch actuator is pressurized by the pressurized fluid (Par. [0023] can determine the degree of leakproofness of the actuator or its sealing element along with the position during application of pressure).
(Claim 3) wherein the state indicative of the clutch actuator being functional is determined by identifying if a functional condition is fulfilled which is indicative of at least one of an allowable positional change and an allowable pressure drop over time of the clutch actuator when the clutch actuator is pressurized (Par. [0023] leakproofness can be used to determine the time at which the warm-up process should be discontinued).
(Claim 4) wherein the maximum run out state is determined by identifying that the clutch actuator does not reach the disengaged or engaged state after at least one of a predetermined number of pressurizing repetitions have been performed and a predetermined run out time has been reached (The “maximum run out state” is not positively recited in claim 1, but is the second alternative condition. This claim limitation is met by Ruchardt as the first alternative state condition is met. In order to overcome this, the “maximum run out state” must be positively recited by claim 1).
(Claim 5) wherein at least one of the predetermined number of pressurizing repetitions and the predetermined run out time is adjustable with respect to the temperature (The “maximum run out state” is not required in claim 1, but is an alternative condition. The claim limitation is met by Ruchardt as the first alternative state condition is met. In order to overcome, the “maximum run out state” must be positively recited by claim 1).
(Claim 6) wherein the temperature is at least one of a clutch actuator temperature, a transmission oil temperature and an ambient temperature with respect to the vehicle (See abstract, actuator temperature).
(Claim 7) wherein the predetermined temperature value corresponds to a glass transition temperature of a seal for sealing a fluid chamber of the clutch actuator (See par. [0017], relates to glass transition temperature of a seal).
(Claim 8) A transmission control unit for a clutch actuator for a clutch of a transmission, the transmission control unit being configured to perform the method according to claim 1 (par. [0003], control unit).
(Claim 9) A transmission for a vehicle comprising a clutch and a clutch actuator for actuating the clutch between an engaged and a disengaged state, wherein the transmission further comprises the transmission control unit according to claim 8 (par. [0003], transmission).
(Claim 10) A vehicle comprising the transmission according to claim 9 (par. [0004], vehicle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anwar et al (US 2004/0159520) discloses a control of a hydraulic coupling system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659